United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 16, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60795
                          Summary Calendar


CYNTHIA RENTERIA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A71 515 500
                        --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Cynthia Renteria, a native and citizen of Mexico, has

petitioned for review of an order of the Board of Immigration

Appeals (BIA) affirming the Immigration Judge’s (IJ) decision

denying her applications for asylum and withholding of removal.

In rejecting Renteria’s applications, the IJ determined that

Renteria had failed to prove that she was due relief on any

authorized ground.   The BIA affirmed the IJ’s decision, finding

that Renteria had failed to meet her burden of proving

entitlement to asylum or withholding of removal.   We review the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60795
                                 -2-

BIA’s legal conclusions de novo and findings of fact for

substantial evidence.    Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444

(5th Cir. 2001).

       While in an abusive relationship, Renteria sought assistance

for domestic violence at only one police department in the entire

country and was dissatisfied with the results.     It cannot be said

that one police department’s failure to resolve Renteria’s

complaint to her satisfaction constitutes past persecution by the

Mexican government.

       Nor can Renteria prove a well-founded fear of future

persecution.    “To establish a well-founded fear of future

persecution, an alien must demonstrate a subjective fear of

persecution, and that fear must be objectively reasonable.”          Zhao

v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005) (internal

quotation marks and citation omitted).     Even assuming that

Renteria had a subjective fear of persecution, she cannot show

that her fear was objectively reasonable.     Renteria failed to

fully explore the possibility that she could find sufficient

protection from the domestic abuse in her native country.       In

addition, Renteria has not demonstrated a sincere effort to

relocate in her native country.    Accordingly, Renteria has not

established that her fear of future persecution is objectively

reasonable and her asylum claim fails.     See Zhao, 404 F.3d at

307.
                          No. 04-60795
                               -3-

     Because Renteria has not met the requirements necessary to

obtain asylum, she also cannot meet the more onerous standards

required to obtain withholding of removal and her claim for

withholding of removal also fails.

     The BIA’s decision denying Renteria asylum and withholding

of removal are supported by substantial evidence.   See Efe v.

Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).   Accordingly,

Renteria’s petition for review is DENIED.   Her request for the

appointment of counsel is DENIED.